     MICHAEL J. HADDAD (State Bar No. 189114)
 1   JULIA SHERWIN (State Bar No. 189268)
 2   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
     Oakland, California 94612
 4   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 5

 6   Attorneys for Plaintiff
     HARRISON LUTHER ORR
 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   HARRISON LUTHER ORR,                       )
     Individually,                              )
12                                              )     Case No. 2:14-cv-0585-WBS-EFB
                                                )
                   Plaintiff,                   )
13
     vs.                                        )     STIPULATION AND ORDER TO
14                                              )     RESCHEDULE STATUS CONFERENCE
     CALIFORNIA HIGHWAY PATROL, a               )
15   public entity; STATE OF CALIFORNIA,        )
     a public entity; CALIFORNIA                )
16   HIGHWAY PATROL OFFICERS                    )
                                                )
17   BRAME, PLUMB, and DOES 1-10,               )
     individually,                              )
18                                              )
                   Defendants.                  )
19                                              )
                                                )
20

21

22

23

24

25

26
27

28
     2:14-cv-0585-WBS-EFB: STIP. AND PROPOSED ORDER TO RESCHEDULE STATUS CONFERENCE
 1          The parties in this case, through their counsel of record, hereby stipulate, and request this

 2   Court to order, that the post-remand status conference currently scheduled for February 3, 2020 at

 3   1:30 p.m. be rescheduled February 18, 2020 at 1:30 p.m., with a joint status report regarding

 4   further proceedings filed no later than January 31, 2020. This request is based on the following:

 5   1. On December 17, 2019, this Court issued a minute order setting a post-remand status

 6      conference for February 3, 2020. (Doc. 260).

 7   2. Plaintiff’s counsel, Michael Haddad and Julia Sherwin will both be in Fresno on that date

 8      taking depositions in a wrongful death case, Murrietta-Golding v. City of Fresno, Case No.

 9      1:18-cv-00314-AWI-SKO, set for trial before Judge Ishii on October 27, 2020. (Doc. 34).

10      Discovery in that case closes on March 2, 2020. Id. On December 9, 2019, Plaintiff noticed

11      10 depositions to take place in Fresno over February 3-5, 2020, by agreement of all counsel in

12      Murrietta-Golding (including a consolidated case with separate plaintiff’s counsel). Mr.

13      Haddad avers that it was very difficult to coordinate scheduling the Murrietta-Golding

14      depositions on dates acceptable to all counsel in that case, which is why they were scheduled

15      so far into the future and near the discovery cut-off in that case.

16   3. If at all possible, Mr. Haddad or Ms. Sherwin would like to be personally present to attend this

17      Court’s status conference in the present case, as they have represented Mr. Orr from the

18      beginning of this matter, and they would like to be present to address any questions and
19      concerns this Court may have in these proceedings, and to receive this Court’s directives in

20      this case.

21   4. Defense counsel, Diana Esquivel, is available to attend this Court’s status conference on

22      February 18, 2020, as well.

23   5. The parties would file a joint status report by January 31, 2020.

24

25          SO STIPULATED.

26
27

28
     2:14-cv-0585-WBS-EFB: STIP. AND PROPOSED ORDER TO RESCHEDULE STATUS CONFERENCE                  1
 1

 2   Dated: December 26, 2019                     HADDAD & SHERWIN LLP

 3

 4                                                /s/ Michael J. Haddad____
                                                  MICHAEL J. HADDAD
 5                                                Attorneys for Plaintiff
                                                  HARRISON LUTHER ORR
 6

 7   Dated: December 26, 2019                     XAVIER BECCERA
                                                  Attorney General of California
 8                                                PETER A. MESHOT
                                                  Supervising Deputy Attorney General
 9
                                                  /s/ Diana Esquivel* _____
10                                                DIANA ESQUIVEL
                                                  Deputy Attorney General
11                                                Attorney for Defendant
                                                  CALIFORNIA HIGHWAY PATROL OFFICER
12
                                                  PLUMB
13
     * Ms. Esquivel provided her consent that this document be electronically filed.
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     2:14-cv-0585-WBS-EFB: STIP. AND PROPOSED ORDER TO RESCHEDULE STATUS CONFERENCE     2
 1                                                ORDER

 2          Pursuant to stipulation of the parties and good cause appearing therefore, IT IS SO

 3   ORDERED. The Status Conference currently scheduled for February 3, 2020 at 1:30 p.m. is

 4   rescheduled February 18, 2020 at 1:30 p.m., with a joint status report regarding further
     proceedings filed no later than January 31, 2020.
 5
     Dated: December 27, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     2:14-cv-0585-WBS-EFB: STIP. AND PROPOSED ORDER TO RESCHEDULE STATUS CONFERENCE               1
